Citation Nr: 1030253	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an asbestos related 
lung disorder.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from May 1957 to January 
1961. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2008 a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  During the hearing, the Veteran reported that he 
would have private medical records available to associate with 
the claims folder within 60 days of the hearing.  No evidence has 
been submitted within that period.  

The issue of service connection for asbestosis is addressed in 
the REMAND portion of the decision below.


FINDING OF FACT

The Veteran was exposed to excessive noise during service, and 
has had difficulty with hearing and ringing in his ears since 
service.


CONCLUSION OF LAW

1.  A hearing loss disability was incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2009). 

2.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss and 
tinnitus, which he attributes to working near pneumatic tools on 
steel during service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in a 
claim for service connection for any disability, that a current 
hearing disability is the result of an injury or disease incurred 
in service, the determination of which depends on a review of all 
the evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) dating from May 1957 to January 
1961 include a May 1957 enlistment examination and a January 1961 
discharge physical which reveal a forced whisper test result of 
15/15 for both ears.  No audiometry results were included.

In January 2007, the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported post service noise exposure as a cement and 
paint mixer working in a factory for three years.  He then worked 
as a tar roofer for 32 years which did not involve exposure to 
excessive noise.  He stated he has constant tinnitus in both ears 
described as a high pitch tea kettle that has become increasingly 
intense over the years.  He reported negative recreational noise 
exposure.  The Veteran recounted that he would experience 
temporary shifts in hearing with recovery one to two hours after 
he used the pneumatic chipping hammer in service.  Since service, 
he noticed gradually diminished hearing and increasing tinnitus.  

Audiology testing yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
15
55
60
55
Left 
ear
10
20
60
65
65

The speech recognition score was 94 for both ears.  Diagnosis 
showed "normal hearing through 1000 [Hertz], sloping to become 
an essentially moderate to moderately-severe sensorineural 
hearing loss through 4000 [Hertz] AU (both ears)."  Diagnosis 
was also constant tinnitus in both ears.  The examiner opined:

There is no evidence in medical records 
showing that hearing loss/tinnitus were 
incurred in or aggravated by military 
service, nor medical evidence that these 
conditions manifested to a compensable 
degree within one year following military 
discharge

Therefore, due to lack of evidence of 
hearing loss/tinnitus in medical records or 
treatment for hearing loss/tinnitus 
demonstrated following service, hearing 
loss and tinnitus are not due to military 
service.

An April 2008 statement from B. Peters, D.O., indicates that the 
Veteran has bilateral severe sloping high-frequency sensorineural 
hearing loss with bilateral tinnitus.  The tinnitus was most 
likely secondary to the hearing loss.  He stated that the hearing 
loss may be secondary to age-related changes and extensive loud 
noise exposure in the military.  

During the September 2008 hearing the Veteran testified that he 
has had hearing loss since service.  He stated that during 
service, he would experience hearing loss after working near 
pneumatic tools, including pneumatic chipping hammers.  He 
reported that he did not use hearing protection while in the 
military.  He further testified that his post-service jobs 
included tarring roofs for 32 years.  He also worked at two 
factories as a night watchman and driving a forklift, employment 
which did not involve exposure to excessive noise.  

In July 2009 the Veteran was accorded another C&P audio 
examination.  Audiology testing yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
15
50
55
55
Left 
ear
15
20
55
60
65

Speech recognition scores were 94 for the right ear and 96 for 
the left ear.  Testing revealed normal to moderately severe 
bilateral sensorineural hearing loss.  The diagnosis was hearing 
sensitivity within normal limits from 500 Hertz to 1000 Hertz, 
mild to moderately-severe sensorineural hearing loss from 1500 
Hertz to 4000 Hertz in both ears, and constant tinnitus in both 
ears.  The examiner opined that the Veteran's hearing loss and 
tinnitus were at least as likely as not caused by or a result of 
active duty military service.  He stated that the Veteran's 
military and civilian audiological and otological history, with 
an emphasis on military noise exposure information, was 
scientifically reviewed and thoughtfully considered during 
formulation of his opinion.  

In a statement dated in April 2010, the Veteran's spouse reported 
that the Veteran has complained about ringing in his ears as long 
as she could remember.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for disability.  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical evidence.  

In sum, testing confirms that the Veteran has a current hearing 
loss disorder and the record contains competent probative 
evidence that links this disorder to active military service.  
The Veteran testified that he experienced intermittent hearing 
loss and tinnitus during military service and that the problems 
gradually worsened after his discharge until the present time.  
He further testified that his post-service jobs and recreational 
pursuits did not involve excessive noise.  The July 2009 VA 
examiner opined that the Veteran's hearing loss and tinnitus were 
at least as likely as not caused by or a result of active duty 
military service.  He based this opinion on a scientific review 
and thoughtful consideration of the Veteran's military and 
civilian audiological and otological history, with an emphasis on 
military noise exposure information.  Dr. Peters opined that 
tinnitus was secondary to the hearing loss and the evidence of 
record reflects that the Veteran's hearing loss is noise-induced, 
i.e., a result of his exposure to excessive noise during service.  
In this regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The MERCK 
Manual, Section 7, Ch. 85, Inner Ear.  Accordingly, in light of 
the evidence, including the Veteran's credible statements 
regarding excessive noise exposure in service and continuity of 
symptoms since discharge, as well as the VA medical opinion 
linking current hearing loss and tinnitus to service, service 
connection for hearing loss and tinnitus is warranted.  38 C.F.R. 
§§ 3.102, 3.303.  

The RO has substantially satisfied the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the 
extent that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant given the favorable nature 
of the Board's decision.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

This case was remanded by the Board in March 2009 for additional 
evidentiary development.  The RO issued a supplemental statement 
of the case in March 2010.  Evidence was subsequently submitted 
directly to the Board in April 2010 relating to the Veteran's 
claims for service connection.

The Board notes that newly submitted evidence was submitted 
directly to the Board without a waiver of RO jurisdiction.  See 
38 C.F.R. § 20.1304(c).  Included were a letter from the Veteran 
and a letter from the Veteran's spouse, which indicated that the 
Veteran was exposed to asbestos in service that caused cancer to 
his lungs and that no protection or warnings were issued.  She 
also stated that he had a cough for many years.  

A letter dated in June 16, 2010, was sent to the Veteran to 
ascertain whether he wanted to waive AOJ consideration of the 
evidence.  He was given 45 days to respond and informed that a 
non-response would result in a remand to the AOJ.  As of July 31, 
2010, no response has been received from the Veteran.  As this 
evidence pertains to the appealed issue of service connection for 
an asbestos related lung disorder, the RO must issue a 
supplemental statement of the case pursuant to 38 C.F.R. § 19.31 
on remand.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Re-adjudicate the issue on appeal.  Said 
readjudication must consider all evidence 
compiled since the March 2010 Supplemental 
Statement of the Case (SSOC).  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
with another supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


